Name: Commission Regulation (EC) No 110/2001 of 19 January 2001 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  plant product;  tariff policy;  foodstuff;  overseas countries and territories
 Date Published: nan

 Avis juridique important|32001R0110Commission Regulation (EC) No 110/2001 of 19 January 2001 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance Official Journal L 019 , 20/01/2001 P. 0009 - 0010Commission Regulation (EC) No 110/2001of 19 January 2001amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) The quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows.(2) Pursuant to Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance of cereal products to the FOD for 2000 was established by Commission Regulation (EEC) No 388/92(3), as last amended by Regulation (EC) No 2240/2000(4). This forecast supply balance for 2001 should be drawn up. Subsequently, Regulation (EEC) No 388/92 should be amended.(3) In order to facilitate administration of the supply balance, a certain margin of flexibility in the allocation of the quantities fixed in the supply balance should be permitted.(4) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in January 2001. To avoid a break in supplies to the French overseas departments, provision should be made to derogate from Article 4(1) of Regulation (EEC) No 388/92 and to allow, for that month alone, the submission of licence applications in the five working days following the entry into force of this Regulation.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 388/92 is replaced by the Annex to this Regulation.Article 2By way of derogation from Article 4(1) of Regulation (EEC) No 388/92, in January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 43, 19.2.1992, p. 16.(4) OJ L 257, 11.10.2000, p. 6.ANNEX"ANNEXCereals supply balance for the French overseas departments (2001)>TABLE>"